OPINION — AG — ** CAPITOL FUND REQUIREMENTS — SALES — ADDITIONAL INSURANCE ** 36 O.S. 610 [36-610] IN AMENDING 36 O.S. 610 [36-610], LISTED THE SAME KINDS OF INSURANCE AND INCREASES THE AMOUNT OF CAPITAL OR SURPLUS REQUIRED WHILE 36 O.S. 612 [36-612], WAS AMENDED TO INCREASE FROM $50,000 TO $100,000 THE AMOUNT FOR EACH COMBINATION OF INSURANCE KINDS. 36 O.S. 612.1 [36-612.1], PROVIDES FOR THE CAPITAL OR SURPLUS REQUIRED FOR " NON CANCELLABLE (NONCANCELLABLE) OR GUARANTEED RENEWABLE ACCIDENT AND HEALTH POLICIES". THE ENACTMENT OF 36 O.S. 610 [36-610], 36 O.S. 612 [36-612] DID 'NOT' EXPRESSLY OR IMPLIEDLY REPEAL 36 O.S. 612.1 [36-612.1] (MAINTAIN A PAID IN CAPITAL STOCK, SEVERABILITY CLAUSE) CITE: 36 O.S. 610 [36-610] (PENN LERBLANCE)